                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 1 of 8



CHAD C. SPRAKER
Assistant U.S. Attorney
U.S. Attorney=s Office
901 Front Street, Suite 1100
Helena, Montana 59626
Phone: (406) 457-5270
FAX: (406) 457-5130
Email: chad.spraker@usdoj.gov

MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney=s Office
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 247- 4667
FAX: (406) 657- 6058
Email Address: mark.smith3@usdoj.gov

ATTORNEYS FOR DEFENDANT
United States of America

                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MONTANA
                                         HELENA DIVISION

  MONTANA ENVIRONMENTAL
  INFORMATION CENTER,                                                CV 20-29-H-SEH

                                           Plaintiff,
                                                                     UNITED STATES’ PRELIMINARY
                   vs.                                               PRETRIAL STATEMENT

  UNITED STATES DEPARTMENT
  OF ENERGY,

                                           Defendant.


                                                                 1
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 2 of 8



            Pursuant to the Court=s Order of May 12, 2020 and L.R. 16.2(b)(1), the

United States provides the following preliminary pretrial statement:

            A.           A brief factual outline of the case:

            On June 5, 2019, the Montana Environmental Information Center (MEIC)

made a Freedom of Information Act (FOIA) request to the U.S. Department of

Energy (DOE) for documents regarding the Colstip coal-fired plan.                            The

following day, DOE provided MEIC an interim response with contact information

to facilitate its request.

            On June 11 and 14, 2019, MEIC and DOE communicated regarding the

subject matter and date range of documents sought in MEIC’s FOIA request.

MEIC indicated it was seeking documents dated January 2016 to present. In a

follow up email to a telephone call on July 1, 2019, MEIC agreed to waive hard

copy documents and limit its request to emails.                           MEIC also agree to limit waive

newsletter emails and email attachments.                             On October 21, 2019, DOE provided

MEIC with an update regarding the FOIA request.                              The following day, MEIC

clarified that it was requesting documents concerning both Colstrip and carbon

capture.            DOE began its search on October 30, 2019.

            MEIC filed the present case on April 9, 2020. On June 5, 2020, DOE

provided a partial FOIA response to MEIC of 35 documents totaling 88 pages

                                                                 2
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 3 of 8



while withholding some information under applicable FOIA exemptions.                       Under

the parties’ joint discovery plan, DOE has agreed to provide MEIC with rolling

productions of its FOIA request with an estimated completion date of September

30, 2020.

            B.           The basis for federal jurisdiction and for venue in the Division:

            This Court has jurisdiction and venue over this matter pursuant to 5 U.S.C. §

552(a)(4)(B).

            C.           The factual basis of each claim or defense advanced by the party:

            1.           Failure to State a Claim and Lack of Subject Matter Jurisdiction

(Affirmative Defenses 1 and 2): On July 1, 2019, Plaintiff waived hard copy

documents, newsletter emails, and email attachments initially requested in their

FOIA request.                    Therefore, their request for hard copy documents, newsletter

emails, and email attachments is moot.

            2.           FOIA Exemptions (Affirmative Defense 3): Some of the information

plaintiffs request is exempt from disclosure under to the deliberative process

privilege and potentially other exemptions to FOIA.

///

///




                                                                 3
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 4 of 8



            D.           The legal theory underlying each claim or defense, including,
                         where necessary to a reasonable understanding of the claim or
                         defense, citations to authority:

            1.           Failure to State a Claim and Lack of Subject Matter Jurisdiction

(Affirmative Defenses 1 and 2): “Mootness is a jurisdictional issue, and “federal

courts have no jurisdiction to hear a case that is moot, that is, where no actual or

live controversy exists. If there is no longer a possibility that an appellant can

obtain relief for his claim, that claim is moot and must be dismissed for lack of

jurisdiction.”                Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003) (internal

quotation marks and citation omitted).

            2.           FOIA Exemptions (Affirmative Defense 3): In order to be protected

by the deliberative process privilege, a document must be both predecisional and

deliberative.                Assembly of State of Cal. v. U.S. Dep't of Commerce, 968 F.2d 916,

920 (9th Cir. 1992), as amended on denial of reh'g (Sept. 17, 1992). A document

may be predecisional if it was “prepared in order to assist an agency decisionmaker

in arriving at his decision.” Id. at 921.                          Deliberative documents reveal the

mental processes of decision-makers.                             See id.

            E.           A computation of damages:

            The United States is not claiming damages in this case.




                                                                  4
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                 Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 5 of 8



            F.           The pendency or disposition of any related state or federal
                         litigation:

            The United States is not aware of any related litigation.

            G.           Proposed additional stipulations of fact not included in the
                         Statement of Stipulated Facts, see L.R. 16.2(b)(3), and the parties’
                         understanding as to what law applies.

            There are no additional stipulations of fact proposed by the United States.

            H.           Proposed deadlines relating to joinder of parties or amendment of
                         the pleadings:

            The parties have agreed in their joint discovery plan to the deadline of July

30, 2020, to join parties or amend the pleadings.

            I.           Identification of controlling issues of law suitable for pretrial
                         disposition:

            There are none.

            J.           The name and city and state of current residence of each
                         individual known or believed to have information that may be
                         used in proving or denying any party’s claims or defenses, and a
                         summary of that information. If known, the address and
                         telephone number of the individual must be provided to all
                         counsel on request:

            1.           Derf Johnson, MEIC Clean Water Program Director & Staff Attorney

                         a.           Mr. Johnson initiated the FOIA request in this matter.

                         b.           Mr. Johnson’s last known place of work is Helena, Montana.

            2.           Nicholas Mantzaris

                                                                 5
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 6 of 8



                         a.           Ms. Mantzaris was the initial FOIA analyst in this matter.
                                      She left employment with DOE in November 2019.

            3.           Anjelica Ruda

                         a.           Ms. Ruda is the Program Manager assigned to this matter.

                         b.           Mr. Ruda place of work is in Washington, DC metro area.

            4.           Veronica Jones

                         a.           Ms. Jones is the FOIA Analyst assigned to this mater.

                         b.           Ms. Jones’s place of work is in Washington, DC.

            K.           The substance of any insurance agreement that may cover any
                         resulting judgment:

            The United States does not have insurance that would cover an adverse

judgment.

            L.           The status of any settlement discussions and the prospects for
                         compromise of the case:

            The parties have submitted a proposed resolution to this case through their

case management plan in which DOE will provide monthly rolling productions

through an estimated date of September 30, 2020.                       If there are no additional

matters requiring the Court’s intervention, the parties’ have further agreed to

negotiate reasonable attorney’s fees.

            M.           Suitability of Special Procedures:

            It is submitted that this case is not appropriate for special procedures.
                                                                 6
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 7 of 8



            DATED this 19th day of June, 2020.

                                                                 KURT ALME
                                                                 United States Attorney


                                                                 /s/ Chad C. Spraker
                                                                 Assistant U.S. Attorney
                                                                 Attorney for Defendant




                                                                   7
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
                Case 6:20-cv-00029-SEH Document 11 Filed 06/19/20 Page 8 of 8



                                                 CERTIFICATE OF SERVICE

     I hereby certify that on the 19th day of June, 2020, a copy of the foregoing
document was served on the following person by the following means.

                1, 2                  CM/ECF
                                      Hand Delivery
                                      U.S. Mail
                                      Overnight Delivery Service
                                      Fax
                                      E-Mail

 1.       Clerk of Court                                              2. David K.W. Wilson, Jr.
                                                                      MORRISON, SHERWOOD, WILSON,
                                                                      & DEOLA, PLLP
                                                                      401 N. Last Chance Gulch
                                                                      P.O. Box 557
                                                                      Helena, Montana 59624
                                                                      (406) 442-3261 – Phone
                                                                      (406) 443-7294 – fax
                                                                      kwilson@mswdlaw.com
                                                                      Attorneys for Plaintiff


                                                                 /s/ Chad C. Spraker
                                                                 Assistant U.S. Attorneys
                                                                 Attorney for Defendant




                                                                  8
W:\CIVIL\2020 CASES\2020V00061\PRELIMINARY PT STATEMENT 3.DOCX
